DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This communication is in response to the application filed on 12/22/2021.
Claims 21-40 are pending and are rejected.
Claims 1-20 have been canceled.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/05/2022 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21 and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Rosenstein (US 20110055314 A1) in view of Turgeman (US 20180034850 A1).
Claims: 1-20. (Canceled).

As to claim 21, Rosenstein  teaches a method to authorize data transmissions in a networked environment, comprising: 
determining, by a client device, that a content item displayed by a web browser executed by the client device is registered with the web browser, wherein the content item links to a web page uniform resource locator (URL) ([0020], fig. 2,  the user indicates this desire to browser 210 (e.g., by typing in the URL of the web page, by clicking on a bookmark for the web page, or by clicking a textual link or other embedded link to the web page , among other means) executing on the user's host computer), comprising: 
determining, by the client device, that the web page URL matches a first URL stored in a registration table stored at the client device ([0025], fig. 2, history manager 220 periodically polls a historical log of visited web pages (first URL) to determine whether the most current URL (web page URL) recorded by history manager 220 matches the URL of the currently rendered web page); 
in response to determining that the content item is registered: generating, by the client device, a reporting message to a second URL retrieved from the registration table based on matching the web page URL and the first URL, wherein the second URL is different from the webpage URL and the first URL ([0022] the event handlers serve to notify process 200 when the aforementioned events occur); and 
transmitting, by the web browser executed by the client device, the reporting message to the second URL ([0025] history manager 220 transmits event notifications to notify page rendering process 200 of historical events by calling the corresponding historical event handlers registered by page rendering process 200 (second URL)).
Rosenstein does not explicitly teach
authorize data transmissions in a networked environment.
Turgeman teaches
authorize data transmissions in a networked environment ([0102] authentication in order to consume content or to perform transactions).
It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention made to include in the Rosenstein disclosure, authorize transmission data, as taught Turgeman.  One would be motivated to do so for determining whether or not an electronic device is being used by a fraudulent user, and/or for differentiating or distinguishing between users of a computerized service or between users of an electronic device.

As to claim 31, Rosenstein teaches a system to authorize data transmissions in a networked environment, comprising: 
a client device comprising one or more processors that executes a web browser, the web browser executing a conversion engine configured to perform operations comprising: 
determining that a content item displayed by a web browser executed by the client device is registered with the web browser, wherein the content item links to a web page uniform resource locator (URL) ([0020], fig. 2,  the user indicates this desire to browser 210 (e.g., by typing in the URL of the web page, by clicking on a bookmark for the web page, or by clicking a textual link or other embedded link to the web page , among other means) executing on the user's host computer), comprising: 
determining that the web page URL matches a first URL stored in a registration table stored at the client device ([0025], fig. 2, history manager 220 periodically polls a historical log of visited web pages (first URL) to determine whether the most current URL (web page URL) recorded by history manager 220 matches the URL of the currently rendered web page); 
in response to determining that the content item is registered: 
generate a reporting message to a second URL retrieved from the registration table based on matching the web page URL and the first URL, wherein the second URL is different from the webpage URL and the first URL ([0022] the event handlers serve to notify process 200 when the aforementioned events occur)); and 
transmitting the reporting message to the second URL ([0025] history manager 220 transmits event notifications to notify page rendering process 200 of historical events by calling the corresponding historical event handlers registered by page rendering process 200 (second URL)).
Rosenstein does not explicitly teach
authorize data transmissions in a networked environment.
Turgeman teaches
authorize data transmissions in a networked environment ([0102] authentication in order to consume content or to perform transactions).
It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention made to include in the Rosenstein disclosure, authorize transmission data, as taught Turgeman.  One would be motivated to do so for determining whether or not an electronic device is being used by a fraudulent user, and/or for differentiating or distinguishing between users of a computerized service or between users of an electronic device.

Claims 23 and 33 are rejected under 35 U.S.C. 103 as being unpatentable over Rosenstein (US 20110055314 A1) in view of Turgeman (US 20180034850 A1) and further in view of Bar-Or (US 20050255833 A1).

As to claims 23 and 33,  Rosenstein and Turgeman  teach all limitation of parent claims 21 and 31, Rosenstein does not explicitly teach wherein transmitting, by the client device, the reporting message to the second URL comprise:
storing, by the client device, the reporting message in an aggregation table;
determining, by the client device, that a batch requirement is satisfied; and 
transmitting, by the client device, the message to the second URL as a batch transmission comprising a plurality of messages.
Bar-Or teaches
storing, by the client device, the reporting message in an aggregation table ([0033] short messages and instant messages are stored and forwarded by a service provider);
determining, by the client device, that a batch requirement is satisfied ([0047] when the next delay threshold is satisfied); and 
transmitting, by the client device, the message to the second URL as a batch transmission comprising a plurality of messages ([0047] the next batch of messages are transmitted to mobile device, wherein [37, 0061], fig. 1, software 1122 is installed or executed on one of mobile device 120; software environment 1120 may also comprise web browser software 1126 for communicating with the Internet).
It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention made to include in the Rosenstein disclosure, message are sent in a batch when condition is satisfied, as taught by Bar-Or.  One would be motivated to do so for aggregating messages directed to a mobile communication device in order to limit power consumption.

Claims 24 and 34 are rejected under 35 U.S.C. 103 as being unpatentable over Rosenstein (US 20110055314 A1) in view of Turgeman (US 20180034850 A1) and further in view of Song (US 20110072502 A1).
As to claims 24 and 34,  Rosenstein and Turgeman  teach all limitation of parent claims 21 and 31, further comprising:
determining, by the client device, transmission of the reporting message is authorized based on a reporting policy.
Song teaches
determining, by the client device, transmission of the reporting message is authorized based on a reporting policy ([0007] authenticate the attribute report; determine whether the plurality of attribute values satisfies the policy; and inform the service provider if the policy was satisfied).
It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention made to include in the Rosenstein disclosure, an authenticate the attribute report, as taught by Song.  One would be motivated to do so for identity verification that substantially eliminates or reduces at least some of the disadvantages and problems associated with previous methods and systems.

Claims 22, 25-27, 32, and 35-37 are rejected under 35 U.S.C. 103 as being unpatentable over Rosenstein (US 20110055314 A1) in view of Turgeman (US 20180034850 A1) and further in view of Liu (US 20150012612 A1).
As to claims 22 and 32,  Rosenstein and Turgeman  teach all limitation of parent claims 21 and 31, Rosenstein does not explicitly teach wherein determining, by the client device, that the content item displayed by the web browser executed by the client device is registered, wherein the content item links to the web page uniform resource locator (URL), comprises:
determining that a display time of the web page is within a predetermined time duration of a timestamp stored in correspondence with the first URL in the registration table.
Liu teaches
determining that a display time of the web page is within a predetermined time duration of a timestamp stored in correspondence with the first URL in the registration table ([0043] the historical internet address database is adapted to record the internet addresses of web pages, where the web pages are displayed on the foreground by a browser during the period and display durations of the web pages is longer than a preset duration threshold).
It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention made to include in the Rosenstein disclosure, determine a during of display time of a webpage, as taught by Liu.  One would be motivated to do so to automatic statistic of quick link internet addresses is satisfied, and it is advantageous for the user to add the quick link internet addresses.	

As to claims 25 and 35,  Rosenstein and Turgeman  teach all limitations of parent claims 21 and 31, Rosenstein does not explicitly teach: 
determining, by the client device, a duration of time that the web page is displayed by the client device; and 
transmitting, by the client device, the reporting message to the second URL responsive to the duration of time exceeding a predetermined threshold.
Liu teaches
determining, by the client device, a duration of time that the web page is displayed by the client device ([0074] detect a display duration of the web page displayed on the foreground by the browser); and 
transmitting, by the client device, the reporting message to the second URL responsive to the duration of time exceeding a predetermined threshold ([0077] when the duration in which the web page corresponding to the currently loaded internet address is displayed on the foreground by the browser is longer than the preset duration threshold, the terminal may directly send the currently loaded (reporting message) internet address to the server).
It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention made to include in the Rosenstein disclosure, perform a transmission when the display time is expired, as taught by Liu.  One would be motivated to do so to automatic statistic of quick link internet addresses is satisfied, and it is advantageous for the user to add the quick link internet addresses.	

As to claims 26 and 36,  Rosenstein and Turgeman  teach all limitations of parent claims 22 and 32, Rosenstein does not explicitly teach: 
determining, by the client device, a duration of time that the web page is displayed by the client device; and 
storing, by the client device, the first URL, the second URL, and the timestamp responsive to the duration of time exceeding a threshold.
Liu teaches
determining, by the client device, a duration of time that the web page is displayed by the client device ([0026] detect a display duration of the web page displayed on the foreground by the browser); and 
storing, by the client device, the first URL, the second URL, and the timestamp responsive to the duration of time exceeding a threshold ([0056] If the web page is displayed on the foreground and the display duration thereof is longer than the preset duration threshold, the internet address of the web page is directly stored in the historical internet address database.  At the end of the period determined based on the timer or the system time, a historical internet address database set for a target user at the end of a period (exceeding a threshold)).
It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention made to include in the Rosenstein disclosure, determine a during of display time of a webpage, as taught by Liu.  One would be motivated to do so to automatic statistic of quick link internet addresses is satisfied, and it is advantageous for the user to add the quick link internet addresses.	

As to claims 27 and 37,  Rosenstein and Turgeman  teach all limitation of parent claims 21 and 31, further comprising: 
determining, by the client device, that the first URL and the second URL were stored at the web browser for less than a predetermined duration.
Liu teaches
determining, by the client device, that the first URL and the second URL were stored at the web browser for less than a predetermined duration ([0056] At the end of the period determined based on the timer or the system time, a historical internet address database set for a target user at the end of a period).
It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention made to include in the Rosenstein disclosure, perform a transmission when the display time is expired, as taught by Liu.  One would be motivated to do so to automatic statistic of quick link internet addresses is satisfied, and it is advantageous for the user to add the quick link internet addresses.	

Claims 28-30 and 38-40 are rejected under 35 U.S.C. 103 as being unpatentable over Rosenstein (US 20110055314 A1) in view of Turgeman (US 20180034850 A1) and further in view of Ray (US 20160173509 A1).
As to claims 28 and 38,  Rosenstein and Turgeman  teach all limitation of parent claims 21 and 31, Rosenstein does not explicitly teach: 
deleting, by the client device, the first URL and the second URL from a conversion table stored at the client device, responsive to a difference between a storage time of the first URL and the second URL and a present time exceeding a threshold.
Ray teaches
deleting, by the client device, the first URL and the second URL from a conversion table stored at the client device, responsive to a difference between a storage time of the first URL and the second URL and a present time exceeding a threshold ([0169] using the time to live to expire existing entries from the URL cache. In general, URLs in the URL cache will be expired, e.g., deleted from the cache, when they have been in the cache for at time equal to or greater than their time to live).
It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention made to include in the Rosenstein disclosure, the deletion of a URL when storing time is expired, as taught by Ray.  One would be motivated to do so t to improve performance of the system.	

As to claims 29 and 39,  Rosenstein and Turgeman  teach all limitation of parent claims 22 and 32, Rosenstein does not explicitly teach
wherein the first URL is stored in correspondence with the second URL, and the timestamp in the registration table.
Ray teaches
wherein the first URL is stored in correspondence with the second URL, and the timestamp in the registration table ([0139] the system of FIG. 7 may locally cache a history of URLs on a number of different devices for an amount of time that varies for each URL according to reputation; [0169] deleted from the cache, when they have been in the cache for at time (timestamp) equal to or greater than their time to live).
It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention made to include in the Rosenstein disclosure, time to store of teach URL, as taught by Ray.  One would be motivated to do so t to improve performance of the system.	

As to claims 30 and 40,  Rosenstein and Turgeman teach all limitation of parent claims 29 and 39, Rosenstein further teaches: 
transmitting at least a portion of data stored in correspondence with the first URL in the reporting message ([0025] history manager 220 transmits event notifications to notify page rendering process 200 of historical events).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Torrance (US 9641632 B1) and Smith (US 8935798 B1).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANH NGUYEN whose telephone number is (571)270-0657. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Umar Cheema can be reached on 5712703037. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANH NGUYEN/               Primary Examiner, Art Unit 2456